Citation Nr: 1103315	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a seizure 
disorder with posttraumatic headaches.

2.  Entitlement to service connection for a chronic disability 
manifested by loss of visual acuity or blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona increased the rating for the service-connected 
seizure disorder with post traumatic headaches from 10 percent to 
20 percent and denied service connection for loss of visual 
acuity (claimed as blurred vision).  Due to a subsequent change 
in the location of the Veteran's residence, the jurisdiction of 
his appeal was transferred to the RO in Cleveland, Ohio.  

The Veteran also filed a claim of service connection for 
residuals of a traumatic brain injury.  The RO granted service 
connection for this disability (and awarded a 40 percent 
evaluation for this disorder) in a March 2010 rating decision.  
The grant of service connection constitutes a complete grant of 
the benefit sought on appeal.  The Veteran has not disagreed with 
disability rating or effective date assigned.  Where an appealed 
claim for service connection is granted during the pendency of 
the appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the disability 
or the effective date of service connection.  Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue 
has been resolved and is not in appellate status.  

Further review of the claims folder indicates that the Veteran 
has attempted to reopen the issue of reduction of his disability 
compensation due to a military severance pay offset, by listing 
the "amount withheld after being awarded compensation" on his 
July 2007 Form 9.  The RO sent him a July 2009 letter informing 
him that the appeal period for the withholding decision had 
expired and that he needed to submit new and material evidence to 
reopen the issue.  The Veteran responded immediately that he did 
wish to reopen in a July 2009 statement.  The RO has yet to 
address this attempt to reopen.  The issue of reduction of his 
disability compensation due to a military severance pay offset is 
REFERRED for appropriate action.

The issue of entitlement to a rating in excess of 20 percent for 
a seizure disorder with post traumatic headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the current appeal period has the Veteran had a 
chronic disability manifested by loss of visual acuity or blurred 
vision.


CONCLUSION OF LAW

A chronic disability manifested by loss of visual acuity or 
blurred vision was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim 
adjudicated herein.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for service connection.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's service connection 
claim, a letter dated in July 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified in the 
Veteran's treatment records were sought, but the Veteran failed 
to complete an authorized release form to obtain records from St. 
Mary's Hospital.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

For service connection claims, the duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
If VA provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of 
a medical opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Here, the Veteran was afforded an examination in November 2009.  
The examination included a fundoscopic examination which detected 
no eye disorders.  The examination is supported by VA treatment 
records which show intact cranial nerves, eyes, and ocular 
motility.  As these evaluations are competent, of the correct 
anatomical region, and thorough, the Board finds that they 
constitute a full examination as to whether a current blurred 
vision disability exists.  As will be discussed below, the Board 
finds that at no time during the current appeal period has the 
Veteran been found to have a chronic disability manifested by 
blurred vision or loss of visual acuity, despite evidence of 
record of the inservice head injury that the Veteran contends 
caused his eye disability.  Such evidence is insufficient to 
trigger VA's duty to provide an additional examination.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Thus, the 
Board finds that the examinations that have been conducted during 
the current appeal are adequate for ratings purposes.  See 
Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran contends that he has blurred vision as a result of an 
inservice head injury.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran brought a claim that he has blurred vision as a 
result of an inservice head injury.  The Veteran has provided no 
other supporting information.  With respect to the Veteran's 
contentions that he has experienced blurred vision, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Veteran in 
the current appeal has provided no additional information about 
the extent of his vision disturbance or whether that disturbance 
is constant or intermittent.  

Indeed, in this regard, the Board notes that the Veteran's VA 
treatment records show that in March and April 2008 his cranial 
nerves were intact.  Similarly, examination at this time showed 
that his pupils were equal, round, and reactive to light and 
accommodation (PERRLA).  Extraocular motility (EOM) was intact.  
During a November 2009 contract examination for VA, the Veteran 
had a normal fundoscopic eye examination.  There have been no 
other complaints of blurred or disturbed vision in the treatment 
or examination notes.  

In the absence of specific complaints of blurred vision or loss 
of visual acuity, the Board finds that evidence of record does 
not reflect the presence of a chronic disability manifested by 
loss of visual acuity or blurred vision at any time during the 
current appeal period.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997).  Evidence must show that at some point during 
the appeal period the Veteran has had the disability for which 
benefits are being claimed.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (which stipulates that a service connection claim 
may be granted if a diagnosis of a chronic disability was made 
during the pendency of the appeal, even if the most recent 
medical evidence suggests that the disability resolved).  No such 
competent evidence has been shown here.  Thus, the Board 
concludes that service connection for a chronic disability 
manifested by loss of visual acuity or blurred vision is not 
warranted.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's service connection claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and this issue must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a chronic disability 
manifested by loss of visual acuity or blurred vision is denied.


REMAND

Unfortunately, the Board must remand the Veteran's seizure 
disorder with post traumatic headaches increased rating claim for 
additional development.

Diagnostic Code 8910 (grand mal epilepsy) provides a 100 percent 
evaluation for 12 major seizures during the preceding year; an 80 
percent evaluation is warranted for 4 major seizures, or more 
than 10 minor seizures weekly, during the preceding year; a 60 
percent evaluation is warranted for 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year; and a 40 
percent evaluation is warranted for 1 major seizure during the 
preceding 6 months or 2 major seizures, or 5 to 8 minor seizures 
weekly, during the preceding year.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910 (2010).  A major seizure is characterized 
by the generalized tonic-clonic convulsion with unconsciousness.  
Id., at Note 1.  A minor seizure consists of a brief interruption 
in consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, or 
head (myoclonic type) or sudden loss of postural control 
(akinetic type).  Id., at Note 2.

The Veteran received an April 2008 Neurology consultation in 
which substantial evaluation was performed.  The Veteran reported 
one to two seizures a month on medication.  The Veteran described 
several different types of seizures.  Most consistently, he 
reported an episode of high-pitched noise, followed by a tonic 
extension in his upper extremities with fisting in his right 
hand.  The Veteran reported a period of confusion follows the 
seizure, the whole episode lasting a total of three to five 
minutes.  The Veteran noted that two weeks prior, during his last 
seizure, he heard roaring noise while in the shower, followed by 
loss of awareness.  He came to within a few minutes.  The Veteran 
also reported that he woke from sleep with the urge to urinate, 
then recalled waking on the bathroom floor having hit his head 
and urinated and defecated on himself.  The Veteran reported that 
he had a seizure in December 2007 while at a friend's house, at 
which time he woke up with his arms outstretched.  Prior to these 
episodes, the Veteran recalled episodes of head banging and 
increased salivation, which would last a minute or two.  He did 
not have aura or postictal state with these.  The Veteran also 
described episodes of staring, watching people's lips but not 
comprehending what is going on in the surrounding.  The treating 
physician noted that the Veteran's current description represents 
a combination of possible epileptic as well as nonepileptic 
episodes.  

The Veteran was seen for a traumatic brain injury protocol 
examination for VA in November 2009.  The Veteran described a 
variety of seizures at that time.  The Veteran reported eight to 
ten grand mal seizures per year.  There was no evidence of 
autonomic dysfunction, and the examiner noted that the symptoms 
are stable.  The Board notes that the November 2009 consultation 
examination was not specifically a seizure disorder VA 
examination.  The nature of the seizures was not described and 
appears to be based on the Veteran's description.  Furthermore, 
many of the reported epileptic episodes are not grand mal in 
nature.  Unfortunately, the Veteran's descriptions of his 
seizures in April 2008 included episodes which the treating 
physician considered to be epileptic and nonepileptic episodes.  
The November 2009 consultation examination report is very brief 
in regard to the seizures, but it does suggest that the Veteran 
has had an increase in severity of his symptoms.  

Thus, the Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
The Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As 
the Veteran's posttraumatic headaches have been rated in 
connection with his seizures, the Board will defer addressing 
them until the matter returns from remand.  Indeed, the 
examination conducted pursuant to this Remand should also assess 
the current level of severity of his headaches.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his seizure and headache disability.  In 
particular, the examiner should evaluate the 
Veteran's neurological symptomatology-
including the frequency and level of severity 
of his seizures and headaches.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.

2.  Then, the RO should readjudicate the 
increased rating claim remaining on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop this issue, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


